Cook, J.,
delivered the opinion of the court.
The briefs in this case take a wild range, and many interesting questions of law are discussed; but, having reached the conclusion that under the admitted facts the determination of a single point will settle the controversy we will confine this opinion to a discussion of that point alone.
The beneficiary named in the insurance policy was the wife of the insured, and after the death of the insured the insurance company denied liability, and this suit was instituted by Mrs. Moody. A judgment ‘for the plaintiff was entered in the trial court, and the defendant appeals .to this court. It appears that the insured in his application for insurance reserved the right to change the beneficiary of the policy. The plaintiff contends that, she being the beneficiary named in the policy, she has a vested right in the same and could not be deprived of her rights by the insured or the company.
*110The record shows that the insured applied for and obtained a loan from the company and Ins policy was pledgged as collateral security for said loan. The loan constituted the entire surrender value and cash loan value at that time. After this loan,, the insured failed to pay the interest oni the loan when due and failed to pay the loan itself and failed to pay the annual premium when due. The insurance company canceled the policy.
Did the plaintiff have a vested interest in the policy of insurance which could not be divested by the insured? The following cases decided by this court are relied on to support the contention of the beneficiary named in the policy,, viz.: Bishop v. Curphey, 60 Miss. 25; Jones v. Patty, 73 Miss. 179, 18 So. 794; Cozine v. Grimes, 76 Miss. 294, 24 So. 197; Bank v. Williams, 77 Miss. 398, 26 So. 965; Grego v. Grego, 78 Miss. 443, 28 So. 817; Johnson v. Bacon, 92. Miss. 156, 45 S. 858; Mutual Benefit Life Ins. Co. v. Willoughby, 99 Miss. 98, 54 So. 834, Ann Cas. 1913D, 836.
A careful examination of these cases has convinced us that these cases do not decide the precise point presented 'by this record. In all these cases the insured did not reserve the right to change the beneficiary. In the official report of Mutual Benefit Life Ins Co. v. Willoughby, 99 Miss. 98, 54 So. 834, Ann. Cas. 1913D, 836, it is. not clear' that the insured did not reserve the right to change the beneficiary named in the policy, but, .by an examination of the original record in that case and the original application for the policy, it is sure that the insured did not reserve the privilege of changing the beneficiary.
The authorities seem to be uniform that the insured m|ay borrow money on the policy although payable to the wife and children; if the right to change the beneficiary is reserved, the insured may assign the policy at will in such cases. Bacon’s Life and Accident Insurance (2d Ed.), vol. 1, sections 379, 79'2; Cooley’s Briefs on the Law of Insurance, vol. 6, p. 424.
*111In the instant case the beneficiary did not acquire a vested interest in the policy, and it follows: that the trial court should have directed a verdict for defendant.

Reversed and dismissed